DAUKSCH, Judge.
This is an appeal from a judgment and sentence in a robbery case. The inappropriate remarks of the prosecutor regarding whether appellant was “going to present a case” do not warrant reversal in view of the evidence of guilt. See State v. DiGuilio, 10 F.L.W. 430 (Fla. Aug. 29, 1985), reh. *9pending. The court erred in retaining jurisdiction over the sentence and erred in its departure sentence so we vacate the sentence and remand for resentencing. Hendrix v. State, 475 So.2d 1218 (Fla.1985); Keys v. State, 473 So.2d 800 (Fla. 5th DCA 1985), rev. granted No. 67,504 (Fla. Dec. 12, 1985).
Conviction affirmed; sentence vacated; remanded for resentencing.
UPCHURCH and SHARP, JJ„ concur.